Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 13 July 2021 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the Examiner has sidestepped Step 2A.P1, and jumped directly into Step 2A prong 2, but this is false and clearly incorrect based on a cursory reading of the 101 rejection dated 13 January 2021.	Applicant argues the claims improve the functioning of the computer with a conclusion on page 13 based on the amendments, but without an explanation as to the Step 2A.P2 factor itself beyond repeating the specification [0058] which states the inventor’s aim. The flagged indicia is identifying a piece of data based on preset thresholds or levels that might be relevant to risk analysis of the security. The processing or performance of the computer is not improved by this claim limitation and is considered extra solution activity under MPEP 2106.05, specifically data gathering. 	The Examiner restates in full the previously addressed arguments of the Applicant from previous Remarks and the explanation of the PTAB to these arguments, especially the arguments on page 14. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


wherein the migratory pattern indicia is segmented based on one or more of a weighted average FICO migratory pattern segment …, as well as the components of a central server with a processor and memory, a data provider with storage, and a client computer system. Mere data gathering is considered to be extra solution activity (see MPEP 2106.05(g)) because the gathering of indicia is incidental to the primary process and could be considered to be selecting a particular type of data to be manipulated, see the examples listed in the MPEP. 	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations of establishing a link, receiving a request related to the set of financial data from a client, generating a data matrix associated with the ABS, automatically updating the data wherein the migratory pattern indicia is segmented based on one or more of a weighted average FICO migratory pattern segment …, as well as the components of a central server with a processor and memory, a data provider with storage, and a client computer system are generic computer components performing generic computer functions (storing the scores, generating an interface, establishing a link between computers, receiving data, processing the data, storing the data, updating the storage). Storing updated data matrix in a specific database (genealogical structured instrument) is a recitation of well-understood routine and conventional activity and merely applies the abstract idea to a particular field of use, the MPEP 2106.05(d) specifically recites storing data as a generic and well-understood computer function. Updating scores or confidence scores and automatically associating a flag with the ABS based on the scores are additional extra-solution activity and do not materially limit the abstract idea of the claims. These functions are similar to generic computer functions identified by the courts of receiving, processing, and storing data, performing repetitive calculations, receiving or transmitting data over a network, and automating mental tasks as described in MPEP 2106.05(d). Additionally, the specification at [0033]-[0035] describe 
Dependent claims 2-6, 8-12, and 14-18 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claims by specifying the type of factors considered for risk analysis, the type of transaction, and score composition. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keenan US 2010/0153299.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/

Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692